Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is signed as of the 28th day of
December, 2012 (the “Signing Date”), to be effective as of the 19th day of
January, 2013 (the “Effective Date”), by and between Diane Adams (“Executive”)
and Allscripts Healthcare Solutions, Inc., a corporation organized and existing
under the laws of the State of Delaware (“Company”). Terms used in this
Agreement but not specifically defined herein shall have the same meaning as in
the Employment Agreement (defined below).

WHEREAS, Company and Executive entered into an Employment Agreement dated
July 11, 2011, as amended June 5, 2012 (collectively, the “Employment
Agreement”); copies of such agreement and amendments are attached hereto as
Exhibit A; and

WHEREAS, Company and Executive desire to set forth the terms of Executive’s
remaining employment with Company, her termination of employment, severance
benefits, and other matters related thereto.

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Termination Date. Executive’s employment with Company will terminate
effective as of January 19, 2013 (the “Termination Date”). As of the Termination
Date, Executive’s service as an officer and employment with Company is
terminated and Executive irrevocably resigns from all other positions with any
subsidiaries and affiliated companies of Company.

2. Employment Agreement. Executive’s Employment Agreement remains in full force
and effect until the Termination Date, except as modified by this Agreement.
Through and including the Termination Date, Executive shall continue to receive
her Base Salary as in effect on the Effective Date and to participate in any
benefit plans or programs of Company provided or made available to Executive as
of the Effective Date.

3. Duties. Until the Termination Date, Executive shall serve as Company’s
Executive Vice President, Culture and Talent, and have the duties and
responsibilities, and perform such administrative and managerial services, as
shall be reasonably delegated or assigned to Executive by the Chief Executive
Officer of Company (the “CEO”) or his delegate, which duties shall generally
include, but not be limited to, the diligent and cooperative transition of
Executive’s duties to another or others as directed. Notwithstanding the
foregoing, Company shall have the right to relieve Executive of any or all
duties to be performed prior to the Termination Date.

4. Termination of Employment prior to Termination Date. If prior to the
Termination Date Executive’s employment with Company terminates pursuant to
Section 4.1 or 4.2 of the Employment Agreement (“Termination upon Death or
Disability of Executive” or “Termination by Company for Cause,” respectively) or
by Executive’s voluntary resignation of employment, then this Agreement shall be
void ab initio and the provisions of the Employment Agreement shall be in full
force and effect and control the terms of such termination.



--------------------------------------------------------------------------------

5. Severance Benefits after the Termination Date. Subject to Executive’s
compliance with the terms of this Agreement, including without limitation
Sections 8, 9, 10, 11 and 13, after the Termination Date, Executive shall
receive:

(a) The payments and benefits set forth in Section 4.5.1 of the Employment
Agreement, which are described and shall be paid or provided in accordance with
Schedule 1 attached to this Agreement.

(b) In accordance with the terms of Company’s 2012 Officer Retention Program, as
approved by the Compensation Committee of Company’s Board of Directors (the
“Compensation Committee”) on May 30, 2012 (the “Retention Plan”), and per
Executive’s cash bonus award opportunity under such Retention Plan of $337,500
at target, Executive shall remain eligible for payment under the Retention Plan,
with any such payment dependent on Non-GAAP earnings per share for the period
from June 1, 2012—December 31, 2012. The potential payment shall be paid in
accordance with Schedule 1 attached to this Agreement.

6. Change of Control. If, during the period beginning on the Signing Date and
ending on the date twelve (12) months after the Signing Date, there is a Change
of Control pursuant to clause (i) or (iii) of the definition thereof in the
Employment Agreement, Company shall provide to Executive the pay and benefits
per Section 4.5.2 of the Employment Agreement within ten (10) business days
after such Change of Control (the date such pay and benefits are provided
referred to herein as the “COC Payment Date”), but with such pay and benefits
offset by (a) the pay and benefits previously received by Executive per
Subsection 5(a) above and (b) the pay and benefits to be received by Executive
per Subsection 5(a) above on or after the COC Payment Date. Company shall
provide written notice to Executive of the Change of Control within five
(5) business days after the date that the Change of Control occurs. The pay and
benefits provided under this Section 6 are contingent upon Executive’s
compliance with the terms of this Agreement, including without limitation
Sections 8(b), 9, 10, 11 and 13.

7. Other Payments.

(a) Company and Executive agree that Executive will have five (5) accrued but
unused vacation days as of the Termination Date and that Executive shall be paid
for such days promptly after the Termination Date. Company agrees to reimburse
Executive at the standard Company rate each month for the months of December
2012 and January 2013 for Executive’s cell phone expense, upon Company’s receipt
of the customary documentation of such expense.

(b) Executive expressly acknowledges and agrees that, other than as specifically
provided for in this Agreement, including benefits due to employee under any
employee benefit plan, no additional severance payments or benefits are due from
Company on any basis whatsoever.

 

Page 2



--------------------------------------------------------------------------------

8. Release.

(a) The pay and benefits provided under Section 5 of this Agreement are subject
to Executive’s execution of (without revocation) and delivery to Company by the
forty-fifth (45th) day following the Termination Date (but not before the
Termination Date) of a release and waiver of all claims (the “Release”) up to
the date of the Release with such Release in the form attached hereto as
Exhibit B.

(b) The pay and benefits provided under Section 6 of this Agreement are subject
to Executive’s execution of (without revocation) and delivery to the Company by
the forty-fifth (45th) day following the date of the Change of Control (but not
before the date of the Change of Control) of a Release providing a release and
waiver of all claims up to the date of the Release; the Release shall be
provided to Executive by Company and shall be substantially in the form attached
hereto as Exhibit B.

9. Restrictive Covenants. Executive expressly acknowledges and agrees that
Section 9 (“Noncompetition and Confidentiality”) of the Employment Agreement is
replaced in its entirety by this Section 9. The growth and development of
Company and its affiliates and subsidiaries (collectively, the “Company Group”)
depends to a significant degree on the possession and protection of its customer
lists, customer information and other confidential and proprietary information
relating to the Company Group’s products, production methods, research and
development and marketing. All Company Group employees and others engaged to
perform services for the Company Group have a common interest and responsibility
in seeing that such customer information and other confidential information is
not disclosed to any unauthorized persons or used other than for the Company
Group’s benefit. Therefore, in consideration for the payments and benefits
provided under Section 5 and on Schedule 1 and other mutual promises contained
herein:

(a) Non-Solicitation; No-Hire. Executive acknowledges that the identity and
particular needs of the Company Group’s customers are not generally known in the
health care information technology and consulting industry; that the Company
Group has near permanent relationships with, and a proprietary interest in the
identity of, its customers and their particular needs and requirements; and that
documents and information regarding the Company Group’s pricing, sales, costs
and specialized requirements of the Company Group’s customers are highly
confidential and constitute trade secrets. Accordingly, Executive covenants and
agrees, which covenant and agreement is the essence of this Section 9 and the
benefits and mutual promises provided under this Agreement, that for a period of
twelve (12) months after the Termination Date, Executive will not, except on
behalf of the Company Group, directly or indirectly: (i) call on or solicit any
Prospects or any accounts or customers of the Company Group which Executive
called upon, solicited or sold to while employed by the Company Group, for the
purpose of soliciting, selling and/or providing, to any such Prospect, account
or customer, any products or services in competition with any products or
services then-being sold by the Company Group; and (ii) solicit, or accept if
offered to Executive, with or without solicitation, the services of any person
who is an Employee of the Company Group, nor solicit any Employee of the Company
Group to terminate employment with the Company Group, nor agree to hire any
Employee of the Company Group into employment with Executive or any other person
or entity. Executive agrees not to solicit in violation of clause (i) above such
Prospects, accounts, customers or

 

Page 3



--------------------------------------------------------------------------------

employees for Executive or for any other person, corporation, partnership or
other business entity. “Prospects” means entities or individuals which have had
direct contact with Executive for the purpose of having such entity or
individual enter into a relationship with a member of the Company Group for the
purpose of providing products or services to such entity or individual.
“Employee” means any person who is or was employed by Company Group during the
Employment Period; provided, however, that “Employee” shall not include any
person (a) whose employment with Company Group was terminated by Company Group
without cause or (b) who was not employed by Company Group at any time during
the six (6) month period immediately prior to the Termination Date. It is agreed
that the foregoing clause (ii) will not preclude the hiring of an Employee
(other than Employees under direct supervisory control of Executive while she
was Executive Vice President of Culture and Talent) by an entity of which
Executive is employed in a capacity similar to her role at Company, provided
that Executive has not, directly or indirectly, had any involvement in the
solicitation or hiring of such Employee (it being agreed that the provision of
candidate names or commenting favorably on the qualifications of a candidate
shall be deemed to be indirect solicitation).

(b) Non-Interference with Business Relationships. For a period of twelve
(12) months after the Termination Date, Executive will not interact with any
person or entity with which the Company Group has a business relationship as of
the Termination Date, if such interaction is with the intent of affecting such
relationship or potential relationship in a manner adverse to the Company Group.

(c) Non-Competition. In consideration of Executive’s access to and entrustment
of Confidential Information (as defined below) and trade secrets, the benefits
provided hereunder and other mutual promises contained herein, and as a
condition precedent to such benefits provided hereunder, Executive agrees that
for a period of twelve (12) months after the Termination Date, Executive shall
not, directly or indirectly, for Executive’s own benefit or for the benefit of
others, render services for a Competing Organization anywhere within the
Restricted Territory. The prohibitions in this Section 9(c) apply regardless of
where such services physically are rendered.

For purposes of this Agreement, “Competing Organization” means any of the
organizations identified in a letter from the Company of even date herewith
relating to this subject matter.

For purposes of this Agreement, “Restricted Territory” means (i) within the
United States and within each country in which the Company Group has conducted
business in the prior twenty-four (24) month period, but if such area is
determined by judicial action to be too broad, then it shall mean (ii) within
the continental United States, but if such area is determined by judicial action
to be too broad, then it shall mean (iii) within any geographic region in which
Executive has performed services for the Company Group during the last two
(2) years of Executive’s employment with the Company Group. Executive agrees
that in the event a court determines the length of time or the geographic area
or activities prohibited under this Section 9 are too restrictive to be
enforceable, the court may reduce the scope of the restriction to the extent
necessary to make the restriction enforceable.

 

Page 4



--------------------------------------------------------------------------------

(d) Reasonableness of Restriction.

(i) Executive acknowledges that the foregoing non-solicitation and
non-competition restrictions placed upon Executive are necessary and reasonable,
and that it has been made clear to Executive that Executive’s compliance with
Section 9 of this Agreement is a material condition to the payments and benefits
provided to Executive pursuant to Section 5 and Schedule 1 of this Agreement.
Executive further acknowledges and agrees that, if Executive breaches any of the
requirements of subsections (a), (b) and (c) of this Section 9, the restricted
periods set forth therein shall be tolled during the time of such breach.

(ii) Executive further acknowledges and agrees that the Company Group has
attempted to impose the restrictions contained hereunder only to the extent
necessary to protect the Company Group from unfair competition. However, should
the scope or enforceability of the restrictive covenant be disputed at any time,
Executive specifically agrees that a court may modify or enforce the covenant to
the full extent it believes to be reasonable under the circumstances existing at
the time.

(e) Non-Disclosure. Executive further agrees that prior to and after the
Termination Date, Executive will not use for himself or for others or divulge or
convey to any other person (except those persons designated by the Company
Group) any Confidential Information (as defined below) obtained by Executive
during the period of Executive’s employment with the Company Group or thereafter
pursuant to Section 13. Executive agrees to observe all Company policies and
procedures that are in effect as of the Termination Date concerning such
Confidential Information. Executive agrees that, except as may be permitted by
written Company policies, Executive will not remove from Company’s premises any
of such Confidential Information without the written authorization of the
Company Group. Executive further agrees not to disclose or use after the
Termination Date any Confidential Information unless hereafter specifically
authorized to do so by the Company Group in writing, except that Executive may
disclose and use such information when necessary in the performance of
Executive’s duties for the Company Group. Executive’s obligations under this
Agreement will continue with respect to Confidential Information until such
information becomes generally available from public sources through no fault of
Executive’s. Notwithstanding the foregoing, Executive may disclose Confidential
Information if Executive is legally compelled by subpoena or otherwise, or is
required by a regulatory body to make any disclosure that is otherwise
prohibited by this subsection (e), in which case Executive will promptly notify
the Company Group so that the Company Group may seek a protective order or other
appropriate remedy if the Company Group deems such protection or remedy
necessary under the circumstances. Subject to the foregoing, Executive may
furnish only that portion of Confidential Information that Executive is legally
compelled or required to disclose.

(f) Definition of Confidential Information. As used herein, “Confidential
Information” shall include, but is not limited to, the following categories of
information, knowledge, or data currently known relating to the Company Group’s
business which is not in the public domain or otherwise publicly available
(other than as result of a wrongful act of an agent or employee of the Company
Group):

 

Page 5



--------------------------------------------------------------------------------

(i) Any information concerning the Company Group’s development methodologies or
processes, products, suppliers or vendors, services, research and development,
new product development, inventions, technological and engineering data,
formulas, production plans and methods, and any related technical or
manufacturing information;

(ii) Any information concerning the Company Group’s financial or profit data,
pricing and cost formulas, marketing information, sales representative or
distributor lists, and any information relating to corporate developments
(including possible acquisitions and divestitures);

(iii) Any information concerning the Company Group’s current or prospective
customer lists and arrangements, equipment and methods used or preferred by the
Company Group’s customers;

(iv) Any information concerning the Company Group’s use of computer software,
source code, object code, or algorithms retained in the Company Group’s computer
or computer systems;

(v) Any information supplied to or acquired by the Company Group under an
obligation to keep such information confidential, including without limitation
Protected Health Information (PHI) as that term is defined by the Health
Insurance Portability and Accountability Act (HIPAA); and

(vi) Any information known by Executive to (x) have value to any member of the
Company Group and (y) not be generally available to the public.

Executive hereby acknowledges that some of this information may not be a “trade
secret” under applicable law. Nevertheless, Executive agrees not to disclose it
except as otherwise permitted under this Agreement.

(g) Injunctive Relief. Executive further expressly acknowledges and agrees that
any breach or threatened breach of the provisions of this Section 9 shall
entitle any member of the Company Group, in addition to any other legal remedies
available to it, to seek injunctive relief, to prevent any violation of this
Section 9 without the necessity of any member of the Company Group posting bond
or furnishing other security and without proving special damages or irreparable
injury. Executive recognizes, acknowledges and agrees that the Company Group’s
right to seek such injunctive relief is necessary to protect the Company Group’s
interest.

(h) Severability. If any provision or provisions of this Section 9 shall be
void, unlawful or unenforceable in whole or in part, such provision or
provisions shall be deemed stricken from this Agreement, but this Section 9 and
Agreement shall not otherwise be affected and the remaining provisions shall
continue in full force and effect.

10. Return of Company Property. Executive represents and warrants that, on or
before the Termination Date, Executive shall return to Company all Company
property and information in any form (whether, paper, electronic media or
otherwise), and not retain copies of any such property or information
(excluding, however, information relating solely to Executive’s own employment,
compensation and benefits). Reasonable expense incurred in the return of Company
property shall be borne by Company or promptly reimbursed to Executive by
Company, subject to Executive providing to Company reasonable documentation of
such expense.

 

Page 6



--------------------------------------------------------------------------------

11. Non-Disparagement. Executive agrees not to make any adverse or disparaging
comments (oral or written, including but not limited to, via any form of
electronic media) about Company, its affiliates, or any of their respective
officers, directors, managers or employees which may tend to impugn or injure
their reputation, goodwill and relationships with their past, present and future
customers, employees or vendors or with the business community generally.
Nothing in this Section 11 is intended to prohibit, limit or prevent Executive
from providing truthful testimony in a court of law, to a regulatory or law
enforcement agency or pursuant to a properly issued subpoena, and such testimony
would not be deemed to be a violation of this Section 11. Company agrees that
its executive officers, directors and Human Resources officials shall not make
any adverse or disparaging comments (oral or written, including but not limited
to, via any form of electronic media) about Executive. If Company learns that an
officer of Company is making adverse or disparaging comments about Executive or
is or has taken action that may impugn or injure Executive’s reputation or
undermine Executive’s prospective employment, Company shall promptly issue a
written warning to such officer to immediately cease making such comments.

12. Agreed Statement. Company agrees that in the event Company is asked a
question regarding the cessation of Executive’s service to the Company the
response shall be: “Diane Adams has been a dedicated executive instrumental in
the building of Allscripts. Under her leadership, Allscripts has created a great
culture, attracting and developing top talent in the industry. We wish her well
in her future endeavors.”

13. Cooperation. Executive agrees to cooperate with Company and its counsel with
respect to any matter (including any litigation, investigation or governmental
proceeding) which relates to matters with which Executive was involved during
her employment with Company. Such cooperation shall include appearing from time
to time at the offices of Company or Company’s counsel for conferences and
interviews and in generally providing the officers of Company and its counsel
with the full benefit of Executive’s knowledge with respect to any such matter.
Executive agrees to render such cooperation in a timely fashion and at such
times and places as may be mutually agreeable to the parties. Company agrees to
reimburse Executive for all reasonable out-of-pocket expenses and to compensate
her for any time she incurs for such services at a rate of $250 per hour.

14. Waiver of Any Re-Employment Right. Executive waives all interest in and
right to reinstatement or re-employment with Company and any of its affiliates
and agrees that any application for re-employment may be rejected without
explanation or liability pursuant to this provision.

15. Attorneys’ Fees. Company and Executive agree that Company shall reimburse
Executive for Executive’s reasonable attorneys’ fees incurred for legal
representation and counseling in connection with Executive’s separation from
employment at Company and this Agreement, including but not limited to advice
concerning the legal and tax implications of this Agreement, up to a maximum of
$5,000.

 

Page 7



--------------------------------------------------------------------------------

16. Nondisclosure. Executive shall not disclose or cause to be disclosed the
terms of this Agreement or the negotiations leading to it to any person (other
than to her spouse, attorneys or tax advisors, who shall also be bound by this
nondisclosure provision), except pursuant to a lawful subpoena or as otherwise
required by law.

17. Miscellaneous.

(a) Binding Effect. This Agreement shall be binding upon each of the parties and
upon their respective heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of each party and to
their respective heirs, administrators, representatives, executors, successors
and assigns. Company acknowledges and expressly agrees that Executive’s rights
to compensation under of this Agreement shall not be reduced or negatively
impacted by reason of any purchase, acquisition, merger or Change of Control
involving Company.

(b) Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of Illinois, without regard to the conflict of law provisions
of any jurisdiction.

(c) Dispute Resolution. Executive expressly acknowledges and agrees that
Section 7.9 (“Dispute Resolution and Arbitration”) of the Employment Agreement
remains in full force and effect and shall apply to this Agreement.

(d) Scope of Agreement. This Agreement and, as indicated, the Employment
Agreement reflect the entire agreement between Executive and Company with
respect to the terms and conditions of Executive’s employment relationship with
Company and the termination of such employment relationship and, except as
specifically provided herein, supersede all prior agreements and understandings,
written or oral relating to the subject matter hereof.

(e) Notices. Any notice pertaining to this Agreement shall be in writing and
shall be given in accordance with Section 7.6 of the Employment Agreement.

(f) Waiver of Breach. The waiver by either party to this Agreement of a breach
of any provision of this Agreement shall not operate as or be deemed a waiver of
any subsequent breach by such party. Continuation of benefits hereunder by
Company following a breach by Executive of any provision of this Agreement shall
not preclude Company from thereafter exercising any right that it may otherwise
independently have to terminate said benefits based upon the same violation.

(g) Amendment. This Agreement may not be modified or amended except by a writing
signed by the parties to this Agreement.

(h) Counterparts. This Agreement may be signed in multiple counterparts, each of
which shall be deemed an original. Any executed counterpart returned by
facsimile or PDF shall be deemed an original executed counterpart.

 

Page 8



--------------------------------------------------------------------------------

(i) No Third Party Beneficiaries. Unless specifically provided herein, the
provisions of this Agreement are for the sole benefit of the parties to this
Agreement and are not intended to confer upon any person not a party to this
Agreement any rights hereunder.

(j) Terms and Construction. Each party has cooperated in the drafting and
preparation of this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against either party.

(k) Admissions. Nothing in this Agreement is intended to be, or will be deemed
to be, an admission of liability by Executive or Company to each other, or an
admission that they or any of their agents, affiliates, or employees have
violated any state, federal or local statute, regulation or ordinance or any
principle of common law of any jurisdiction, or that they have engaged in any
wrongdoing towards each other.

(l) Withholding. Company may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to applicable laws or regulations.

(m) Severability. The holding of any provision of this Agreement to be illegal,
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provisions of this Agreement, which shall remain in full force and
effect.

(n) Section 409A of the Code. Executive expressly acknowledges and agrees that
Section 10.14 (“Section 409A of the Code”) of the Employment Agreement remains
in full force and effect and shall apply to this Agreement. Executive is a
“specified employee” of Company and its affiliates (as defined in Treasury
Regulation Section 1.409A-1(i)), and Executive is therefore subject to a delay
in payment until six months after the date of Executive’s separation from
service from Company (pursuant to Treasury Regulation
Section 1.409A-3(i)(2)(ii)) to receive payments provided hereunder to the extent
such amounts are subject to, and not exempt from, Section 409A. If the sixty
(60)-day period following a “separation from service” begins in one calendar
year and ends in a second calendar year (a “Crossover 60-Day Period”), then any
severance payments that would otherwise occur during the portion of the
Crossover 60-Day Period that falls within the first year will be delayed and
paid in a lump sum during the portion of the Crossover 60-Day Period that falls
within the second year.

Signature page is the next page.

 

Page 9



--------------------------------------------------------------------------------

Signature page to Separation Agreement.

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first set forth above.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.     /s/ Richard J. Poulton

Name: Richard J. Poulton

Title: Chief Financial Officer

EXECUTIVE:     /s/ Diane K. Adams Diane K. Adams

 

Page 10



--------------------------------------------------------------------------------

SCHEDULE 1

CASH PAYMENTS

 

Amount Payable

  

Date[s] Payable

  

Comments

$900,000    Paid in twelve equal monthly installments with the first two
installments to be paid on the sixtieth (60th) day following January 19, 2013
(the “Termination Date”) and the remaining ten installments to be paid on the
ten following monthly anniversaries of such date.    Constituting the payments
required by Section 4.5.1(i) of the Employment Agreement (1x (base salary +
current target bonus) paid over 12 months).

$337,500 at target

(actual amount contingent upon Non-GAAP EPS performance per 2012 Officer
Retention Program)

   Paid on the sixtieth (60th) day following the Termination Date or such later
date in 2013 as such bonuses are generally paid.    Potential payment per
Executive’s cash award under the 2012 Officer Retention Program.

BENEFITS CONTINUATION

 

Benefits Description

  

Continuation Period

Continuation of Executive’s enrollment in health and/or dental insurance
benefits immediately prior to the Termination Date, with Executive contributing
to such benefits as if she were employed by Company.   

Until the earlier of:

(i) the end of the 12-month period following the Termination Date (i.e., through
January 19, 2014); or

(ii) Executive’s failure to make a required contribution within 10 days of
written notice; or

(iii) the date on which Executive becomes eligible to receive comparable
benefits from a subsequent employer.

 

Schedule 1



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT (“RSU”) VESTING AND FORFEITURE

 

    

Award

   Vesting Per Sec.
4.5.1(iii) of
Employment
Agreement or
Award  

Delivery of Shares

   RSUs
Forfeited
from Award 1.    8/17/2009 RSU Grant (32,357 granted)    8,089   Sixtieth (60th)
day following the Termination Date    0 2.   

11/26/2010 RSU Grant

(28,458 granted)

   8,168   Sixtieth (60th) day following the Termination Date    6,060 3.   

2/25/2011 Perf.-Based RSU Grant, Relative TSR

(7,796 granted)

   4,935*   Upon later of certification of performance by Compensation Committee
or sixtieth (60th) day following the Termination Date    263
forfeited;
2,599
cancelled
due to
performance 4.    2/25/2011 Perf-Based RSU Grant, Revenue and Adjusted Operating
Income (15,591 granted at target; 11,154 earned)    7,060   Sixtieth (60th) day
following the Termination Date    376
forfeited;
4,437
cancelled
due to
performance
below 2011
performance
hurdle 5.    2/25/2011 Perf.-Based RSU Grant, Adjusted Net Income (23,387
granted)    11,102  

Sixtieth (60th) day following the Termination Date

(Performance hurdle satisfied in full)

   6,438 6.   

8/31/2011 RSU Grant

(19,488 granted)

   6,755   Sixtieth (60th) day following the Termination Date    7,861

 

Schedule 1



--------------------------------------------------------------------------------

7.    5/1/2012 Perf.-Based RSU Grant (34,440 granted)    14,838**   Upon later
of certification of performance by Compensation Committee or sixtieth (60th) day
following the Termination Date.    19,602 8.    5/1/2012 Perf.-Based RSU Grant
(34,440 granted)    14,838***   Upon later of certification of performance by
Compensation Committee or sixtieth (60th) day following the Termination Date.   
19,602 9.    5/30/2012 RSU Grant (68,369 granted)    37,464   Sixtieth (60th)
day following the Termination Date.    30,905

 

* Based on relative TSR for the performance period ending 2/25/2013 and upon
certification by Compensation Committee.

** Provided Adjusted Net Income for 2012 is at least at the level required in
the award agreement and upon certification by Compensation Committee.

*** Provided Adjusted Net Income for 2013 is at least at the level required in
the award agreement and upon certification by Compensation Committee.

 

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYMENT AGREEMENT AND AMENDMENT

1. Amended and Restated Employment Agreement dated as of July 11, 2011 between
Allscripts Healthcare Solutions, Inc. (the “Company”) and Diane Adams, was filed
as Exhibit 10.2 to the Company’s Current Report on Form 8-K, filed on July 13,
2011.

2. First Amendment to Employment Agreement dated as of June 5, 2012 by and
between the Company and Diane Adams, was filed as Exhibit 10.3 to the Company’s
Current Report on Form 8-K, filed on June 6, 2012.



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

WHEREAS, this General Release (this “Release”) is given by Diane Adams
(“Executive”) on the date indicated below at Executive’s signature, pursuant to
the Separation Agreement between Allscripts Healthcare Solutions, Inc. (the
“Company”) and Executive dated as of                , 2012 (the “Agreement”);
and

WHEREAS, in consideration for the payments and benefits provided by Company to
Executive under the Agreement, which are conditioned upon her execution of a
release and waiver of claims for the benefit of Company, Executive agrees to
execute this Release.

NOW THEREFORE, in consideration of the mutual covenants contained under the
Agreement and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, and intending to be legally bound, Executive
agrees as follows:

1. In exchange for the benefits described in the Agreement, Executive hereby
agrees to WAIVE any and all rights in connection with, and to fully RELEASE and
forever discharge Company and its predecessors, parents, subsidiaries,
divisions, related or affiliated companies, benefit plans, plan administrators
and other plan fiduciaries, officers, directors, stockholders, members,
employees, heirs, successors, assigns, representatives, agents and counsel (the
“Released Parties”) from any and all torts, contracts, claims, suits, actions,
causes of action, demands, rights, damages, costs, expenses, attorneys’ fees,
and compensation in any form whatsoever, whether now known or unknown, in law or
in equity, which Executive has or ever had (from the beginning of time through
and including the date hereof) against any of the Released Parties, including
without limitation on account of or in any way arising out of, relating to or in
connection with Executive’s employment by or separation of employment from any
of the Released Parties, and any and all claims for damages or injury to any
entity, person, property or reputation arising therefrom, claims for wages,
employment benefits, tort claims and claims under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the
Employee Retirement Income Security Act of 1974 (except that Executive does not
waive her right to receive notices and vested monies and benefits due under any
employee retirement or medical benefit plan), the National Labor Relations Act,
the Fair Labor Standards Act, the Rehabilitation Act of 1973, the Family and
Medical Leave Act of 1993, the Americans with Disabilities Act of 1990 and any
other federal, state or local law, statute, ordinance, guideline, regulation,
order or common-law principle of any state relating to employment, employment
contracts, wrongful discharge or any other matter; provided, however, that the
foregoing waiver and release shall not apply to (1) Executive’s rights to
indemnification and advancement or reimbursement of expenses under Company’s
certificate of incorporation or bylaws or applicable insurance policies,
(2) Executive’s rights in respect of any benefit or claim to which Executive is
entitled under employee pension or welfare benefit plans and programs of the
Released Parties in which Executive is a participant prior to the date below, or
(3) Executive’s rights to enforce the Agreement.



--------------------------------------------------------------------------------

2. Release of Age Discrimination Claims. In further consideration of the
promises made by Company in the Agreement, Executive specifically WAIVES any and
all rights in connection with, and fully RELEASES and forever discharges the
Released Parties from, any and all torts, contracts, claims, suits, actions,
causes of action, demands, rights, damages, costs, expenses, attorneys’ fees,
and compensation in any form whatsoever, whether now known or unknown, in law or
in equity, which Executive has or ever had (from the beginning of time through
and including the date hereof) against any of the Released Parties, arising
under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.
Sec. 621, et seq. (“ADEA”). Executive further agrees that:

(a) Executive’s waiver of rights under this Release is knowing and voluntary and
in compliance with the Older Workers Benefit Protection Act of 1990;

(b) Executive understands the terms of this Release;

(c) the consideration provided in the Agreement represents consideration over
and above that to which Executive otherwise would be entitled, that the
consideration would not have been provided had Executive not signed this
Release, and that the consideration is in exchange for the signing of this
Release;

(d) Company is hereby advising Executive in writing to consult with Executive’s
attorney prior to executing this Release;

(e) Company is giving Executive a period of at least forty-five (45) days within
which to consider this Release;

(f) following the execution of this Release Executive has seven (7) days in
which to revoke this Release by written notice. To be effective, the revocation
must be made in writing and delivered to and received by the President,
Allscripts Healthcare Solutions, Inc., 222 Merchandise Mart Plaza, Suite 2024,
Chicago, Illinois 60654, no later than 4:00 p.m. on the seventh day after
Executive executes this Release. An attempted revocation not actually received
by the President before the revocation deadline will not be effective; and

(g) this entire Release shall be void and of no force and effect if Executive
chooses to so revoke, and, if Executive chooses not to so revoke, this Release
shall then become fully effective and enforceable.

This Section 2 does not waive rights or claims that may arise under the ADEA
after the date Executive signs this Release. In addition, nothing in this
Release shall in any way affect Executive’s right to indemnification and expense
advancement to the extent provided by Company’s operating agreement or other
applicable policies; provided, however, that Company shall not be liable, and
shall not provide a defense and indemnification for any claim wherein Executive
has not satisfied the applicable standard of conduct set forth in such operating
agreement or other applicable policies, or wherein Executive has committed any
acts of fraud, embezzlement or gross misconduct.



--------------------------------------------------------------------------------

3. Proceedings; No Admissions.

(a) Executive hereby represents and warrants that she has no pending claims
against any of the Released Parties with any municipal, state, federal or other
governmental or nongovernmental entity. Notwithstanding anything to the
contrary, this Release shall not prevent Executive from (A) initiating or
causing to be initiated on Executive’s behalf any complaint, charge, claim or
proceeding against any of the Released Parties before any local, state or
federal agency, court or other body challenging the validity of the waiver of
Executive’s claims under the ADEA contained in this Release (but no other
portions of the waivers and releases described in Sections 1 or 2); or
(B) initiating or participating in an investigation or proceeding conducted by
the Equal Employment Opportunity Commission with respect to the ADEA.

(b) Both parties acknowledge and agree that this Release does not constitute, is
not intended to be, and shall not be construed, interpreted or treated in any
respect as, and shall not be admissible in any proceeding as, an admission of
liability, error, violation, omission or wrongdoing by either party for any
purpose whatsoever. Further, both parties acknowledge and agree that there has
been no determination that either party has violated any federal, state or local
law, statute, ordinance, guideline, regulation, order or common-law principle.
Executive further acknowledges that no precedent, practice, policy or usage
shall be established by this Release or the offer to Executive of compensation
and benefits in the Agreement.

4. Effect of Claim. Executive also understands and agrees that in the event
Executive, by herself, or in conjunction with Executive’s heirs, spouse, family
members, executors, or administrators attempt to institute or do institute any
charge, claim, suit or action against any of the Released Parties in violation
of this Release, Executive shall be obligated, as an express condition of
bringing such action, to tender back to Company the full amount of the
compensation and benefits that Executive has received under the Agreement; and
Executive further agrees that Executive will pay all of the Released Parties’
costs, expenses and fees of defending against such action, including, among
other things, reasonable attorneys’ fees. The immediately prior sentence does
not apply to claims under ADEA or to challenge the release of ADEA claims under
this Release; provided, however, nothing in this Release is intended to reflect
any party’s belief that Executive’s waiver of claims under ADEA is invalid or
unenforceable under this Release, it being the intent of Executive and Company
that such claims are waived. This Section 4 does not grant Executive an option
to return the money and institute an action. Instead this paragraph merely
creates an additional term and condition precedent to bringing an action
regardless of the fact that such action is expressly barred by this Release, and
is without merit.

5. Executive’s Right to Enforce Agreement. Nothing in this Release shall be
construed as a waiver or release by Executive of any claim or right to enforce
the terms of the Agreement or to bring a claim for damages arising out of
Company’s breach of the Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has executed and delivered this Release on the
date set forth below.

 

 

NOT TO BE SIGNED PRIOR TO

JANUARY 19, 2013

Date:                                                        Diane Adams